ON APPLICATION FOR REHEARING

The Twenty-Ninth Judicial District Court, like many other districts courts of Louisiana, is presided over by more than one district judge. Often a protracted litigated matter is acted upon at various points in the proceedings by several judges —as was the case here.
We do not view such records on the basis of individual judicial actions but on the chronological action of the particular Judicial District Court. The action of the Twenty-Ninth Judicial District Court that we have reviewed was that definitive action of the court which formed the basis of the appeal. We find that the court acted within the boundaries of discretion it is obliged to observe in taxing costs.
Rehearing denied.